DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-21 are pending.

Response to Amendment
The amendments to the specifications, claims filed on May 18, 2021 have been entered. Claims 2-21 are pending. In regard to the specification, the objections have been withdrawn. 
Allowable Subject Matter
Claims 2-21 are allowed. Independent claims 2, 8 and 15 now contain allowable subject matter as indicated below in bold.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 2, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector for a coaxial cable, comprising: a coupler engaging an interface port; a connector body having a forward end disposed in the coupler; an outer conductor engager disposed within the connector body; and a compression sleeve encircling a rearward end of the wherein the inner sleeve and the outer sleeve is moving axially relative to the forward body portion and the outer conductor engager from a first position, where the outer conductor engager is receiving the outer conductor of the coaxial cable to a second position, where the outer conductor of the coaxial cable is radially compressed against the outer conductor engager, wherein an interior surface of the inner sleeve is configured to compressing the outer conductor of the coaxial cable radially inward against an outer surface of the outer conductor engager when the inner sleeve is moved axially relative to the outer conductor engager to the second position, wherein the compression sleeve is moving the inner sleeve and the outer sleeve axially relative to the outer conductor engager from the first position to the second position, and wherein the compression sleeve is configured to move axially relative to the inner sleeve and the outer sleeve to radially compress the inner sleeve onto a jacket of the cable, as recited in claim 2, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 8, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector for a coaxial cable, comprising: a coupler to engage an interface port; a connector body having a forward end disposed in the coupler; and an outer conductor engager disposed within the connector body, wherein the connector body includes a forward body portion, an inner sleeve, and an outer sleeve, and the outer sleeve encircles the inner sleeve, wherein the inner sleeve and the outer sleeve are configured to move axially relative to the forward body portion and the outer conductor engager from a first position, where the outer conductor engager is configured to receive the outer conductor of the coaxial cable, to a second position, where the outer conductor of the coaxial cable is compressed radially inward against an outer surface of the outer conductor engager, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector for a coaxial cable, comprising: a connector body; and an outer conductor engager disposed within the connector body; wherein the connector body includes a forward body portion, an inner sleeve, and an outer sleeve, and the outer sleeve encircles the inner sleeve; wherein the inner sleeve is configured to be coupled with the forward body portion; and wherein the inner sleeve and the outer sleeve are configured to move axially relative to the forward body portion and the outer conductor engager from a first position, where the outer conductor engager is configured to receive the outer conductor of the coaxial cable, to a second position, where the outer conductor of the coaxial cable is compressed radially inward against an outer surface of the outer conductor engager, as recited in claim 15, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PETER G LEIGH/Examiner, Art Unit 2831